Supreme Court of Louisiana

FOR IMMEDIATE NEWS RELEASE                                            NEWS RELEASE #017


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 15th day of March, 2017, are as follows:



PER CURIAMS:


2016-B-1848      IN RE: ASHTON R. O'DWYER

                 Upon review of the findings and recommendations of the hearing
                 committee and disciplinary board, and considering the record, briefs,
                 and oral argument, it is ordered that the name of Ashton R. O'Dwyer,
                 Louisiana Bar Roll number 10166, be stricken from the roll of attorneys
                 and that his license to practice law in the State of Louisiana be
                 revoked. Pursuant to Supreme Court Rule XIX, ' 24(A), it is further
                 ordered that respondent be permanently prohibited from being
                 readmitted to the practice of law in this state. All costs and expenses
                 in the matter are assessed against respondent in accordance with
                 Supreme Court Rule XIX, ' 10.1, with legal interest to commence thirty
                 days from the date of finality of this court's judgment until paid.
03/15/17

                        SUPREME COURT OF LOUISIANA

                                    NO. 2016-B-1848

                           IN RE: ASHTON R. O’DWYER


                 ATTORNEY DISCIPLINARY PROCEEDINGS


PER CURIAM

       This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel, through Disciplinary Counsel Ad Hoc Mark Dumaine

(“DCAH”), 1 against respondent, Ashton R. O’Dwyer, an attorney licensed to

practice law in Louisiana but currently on interim suspension for threat of harm to

the public.



                                UNDERLYING FACTS 2

                     Count I – The First Federal Court Complaint

       On September 19, 2005, respondent filed a class action lawsuit in the United

States District Court for the Eastern District of Louisiana on behalf of victims of

Hurricane Katrina. This action was assigned to Judge Stanwood Duval. A related

case with a separate docket number became the “lead” case for all cases involving

victims of Hurricane Katrina. Judge Duval then organized all of the federal court’s

Katrina cases into broad groups and assigned a Plaintiffs’ Liaison Committee

(PLC) to coordinate the litigation with all other plaintiffs’ counsel, including




1
  As will be discussed in this opinion, respondent filed suit against Chief Disciplinary Counsel
Charles Plattsmier and members of his staff. As a result, Mr. Plattsmier recused himself and his
office from handling the matter, and this court appointed Mark Dumaine as DCAH.
2
  Although the formal charges against respondent are not set forth by count, we have enumerated
the facts in that fashion for ease of reference.
respondent.3 During these proceedings, respondent’s communications with the

federal court and with other counsel led then-Chief Judge Helen Ginger Berrigan

to lodge a disciplinary complaint against him with the federal court. The April

2008 complaint cited numerous specific allegations of violations of the Rules of

Professional Conduct that “are indicative although not exclusive of Mr. O’Dwyer’s

repetitive, unethical and unprofessional misconduct which has reached an

intolerable level.” The complaint included the following allegations of misconduct

against respondent:

•      Violation of Rule 3.1 (meritorious claims and proceedings) – In 2005,
       respondent filed suit under a litany of federal and state environmental
       statutes without providing any factual basis whatsoever for his allegations.
       The federal court described this filing as a “56-page, practically illegible
       handwritten complaint full of ‘irrelevant rhetoric.’” In 2006, respondent
       brought two more cases in which he again presented legal theories
       unsupported by facts. The federal court noted that respondent had refused to
       heed the court’s previous warning not to employ a “buckshot” approach to
       jurisdiction and imposed sanctions of $7,058 against respondent.

•      Violation of Rule 3.3 (false statement of material fact or law to a tribunal) –
       Respondent made false statements of fact to the tribunal in a 2008 motion
       for disqualification or recusal of Judge Duval when he alleged that Judge
       Duval had not disclosed his relationship with attorney Calvin Fayard. In




3
  Meanwhile, in a separate federal lawsuit filed by respondent, he contended that, within twelve
hours of filing the complaint in the Katrina class action litigation, the Louisiana State Police
forcibly abducted him from his home in the middle of the night and delivered him to a temporary
detention facility at the Union Passenger Terminal (“Camp Amtrak”), where he was shot with
“bean bag rounds” from a twelve-gauge shotgun, blasted with pepper spray, and held in a small
cage. To this day, respondent believes there is a connection between what he describes as this
“gangland-style ‘hit’” ordered on him by “someone” and the “‘treatment’ I have enjoyed in the
‘Victims of KATRINA’ litigation, courtesy of the lawyers within the Louisiana Department of
‘Injustice,’ courtesy of the Plaintiffs’ Liaison Committee, who are ‘supposed’ to be representing
me and my clients, and possibly even ‘courtesy’ of Judge Duval...”
        In yet another federal lawsuit, respondent alleged that former Chief Justice Catherine
Kimball and Chief Disciplinary Counsel Charles Plattsmier were also involved in the conspiracy
against him, because he made statements to the news media after Hurricane Katrina that
embarrassed Justice Kimball. According to respondent, Justice Kimball told Mr. Plattsmier and
other state officials during a meeting on September 11, 2005 that “somebody has to shut that guy
up [referring to respondent]; he’s giving us all a bad name.” In response, Mr. Plattsmier
allegedly stated that he knew some of respondent’s law partners and would contact them to learn
more about him. Respondent claimed that these statements by Justice Kimball and Mr.
Plattsmier led to actions by others that culminated in his September 20, 2005 incarceration at
“Camp Amtrak” and his termination from his law firm on September 23, 2005. Respondent’s
suit against Justice Kimball and Mr. Plattsmier was dismissed by the United States Fifth Circuit
Court of Appeals in February 2009.


                                               2
       fact, Judge Duval had disclosed his relationship with Mr. Fayard in 2006,
       and respondent had made no objection.4

•      Violation of Rule 1.4 (failure to communicate with a client) and Rule 3.4(c)
       (knowing disobedience of an obligation under the rules of a tribunal) –
       Respondent failed to keep his clients reasonably informed about the status of
       their case when he refused to comply with an order requiring that he provide
       them with copies of the ruling denying his motion to disqualify Judge Duval.
       In response to the order, respondent filed a declaration stating that “this
       Court does not have the authority to require him to comply with such an
       order, which constitutes an unwarranted intrusion into the relationship
       between him and his clients, which is none of the Court’s business.”

•      Violation of Rule 3.5(d) (engaging in conduct intended to disrupt a tribunal)
       – Respondent used abusive language toward the federal court in the
       following instances: (1) regarding Judge Duval’s conclusions that a pleading
       filed by respondent was duplicative and frivolous and should be stricken
       from the record, respondent stated that Judge Duval acted “for an illicit
       purpose,” (2) respondent stated that the PLC was “anointed” by Judge
       Duval, whom he implied was corrupt, (3) regarding two members of the
       PLC, respondent alleged that “these very same lawyers, who are ‘supposed’
       to be representing the interests of ‘the Class,’ including me and my clients,
       HAVE BEEN SLEEPING WITH THE DEVIL, namely the State of
       Louisiana and its Department of ‘Injustice,’ all behind my back!” [Emphasis
       in original], (4) respondent stated that the Louisiana Attorney General was
       corrupt and that Judge Duval’s opinion was prejudiced due to a conflict of
       interest, and (5) regarding Judge Duval’s conclusions that a motion filed by
       respondent was untimely and legally insufficient, respondent contended that
       Judge Duval’s conclusions were “disingenuous,” and that Judge Duval failed
       to “do the right thing,” and in fact “did the absolute wrong thing.”

•      Violation of Rule 4.4(a) (respect for rights of third persons) – Respondent
       filed motions for sanctions against other attorneys that were motivated by
       retaliatory intent and that were based on unfounded assertions. Respondent
       accused attorney Michael Riess of destroying evidence and implied that he is
       morally depraved. Respondent’s motion for sanctions against the Louisiana
       Department of Justice (LDOJ) appeared to have had no substantial purpose
       beyond harassing and embarrassing the State. He provided no support for
       his contentions that the LDOJ would suborn perjury and commit obstruction
       of justice if permitted to remain in the case. Similarly, respondent filed a
       retaliatory motion for sanctions against Washington Group International,
       Inc., accusing the firm’s counsel of lying and misrepresenting facts at a
       hearing.

•      Violation of Rules 8.4(a) (violation of the Rules of Professional Conduct),
       8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or
       misrepresentation), 8.4(d) (engaging in conduct prejudicial to the
       administration of justice), and 8.4(g) (threatening to present criminal or
       disciplinary charges solely to obtain an advantage in a civil matter) –
       Respondent threatened disciplinary sanctions against opposing counsel
4
  Respondent was ultimately found by the federal court not to have violated Rule 3.3 as alleged
in connection with Judge Duval’s disclosure of his relationship with Mr. Fayard.


                                              3
      without supporting his allegations with any facts. Respondent filed a motion
      for sanctions against Michael Riess in response to Mr. Riess’ motion for
      sanctions against him. Respondent also used inappropriate, unprofessional
      language in an e-mail to Mr. Riess: “Glad to know that you condone 12-
      year-old girls giving birth to illegitimate children, and that you sanction
      killing, looting, drug use and possession of illegal firearms, as well as
      disrespect towards women.” Similarly, in response to a motion for sanctions
      against him, respondent filed a motion to disqualify the LDOJ as counsel,
      alleging that “lawyers within the LDOJ will commit obstruction of justice,
      subornation of perjury and threaten further harm to and/or continue to
      intimidate plaintiff’s counsel (which already has occurred)…”

      Judge Berrigan’s complaint was referred to Judge Ivan Lemelle to conduct

proceedings and to submit findings and recommendations to the federal court en

banc regarding what action, if any, should be taken against respondent. At the

same time, respondent was ordered to show cause why discipline, including

suspension or disbarment, should not be imposed.

      Respondent filed a response to the show cause order, alleging that the

disciplinary complaint filed against him was retaliatory in nature and “spawned by

O’Dwyer’s engaging in the following lawful, legitimate and totally ethical

professional activity,” namely filing the Katrina class action, filing a motion to

disqualify certain attorneys from serving on the PLC, and filing a motion to

disqualify Judge Duval. Respondent further denied that he engaged in any conduct

that violated the Rules of Professional Conduct cited in the complaint. Indeed,

respondent expressed no remorse for his conduct whatsoever.

      After conducting a hearing in the matter, Judge Lemelle submitted his

findings and recommendations to the en banc federal court in October 2008.

Respondent then filed a motion to recuse Judge Lemelle. The motion was denied.

Respondent was then given an opportunity to file objections to Judge Lemelle’s

report, which he did.

      On November 7, 2008, the federal court en banc issued an order rejecting

respondent’s objections as without merit and adopting Judge Lemelle’s findings

that respondent violated the Rules of Professional Conduct as alleged in the

                                        4
complaint filed against him. The en banc order suspended respondent from the

practice of law before the federal court for five years, with two years on active

suspension and the remaining three years on probationary status. As conditions of

reinstatement, the en banc order required respondent to certify that he (1) has taken

significant and meaningful steps to bring his practice and behavior in court up to

the standards of ethics, civility, professionalism, and respect for the institutional

role of the court that are expected of the members of the bar, (2) has not been

accused of any other unethical or unprofessional conduct of any type within the

preceding two years, (3) has paid all outstanding monetary sanctions, and (4) has

successfully completed stress and anger management counseling/treatment with a

licensed counselor in that area. The en banc order prohibited respondent from

filing any further pleadings or documents with the federal court without first

paying all outstanding monetary sanctions imposed against him and without first

obtaining a judge’s permission to do so. Finally, respondent was required to notify

all clients of the en banc order, and to certify his compliance to the Chief Judge

within twenty days. The en banc order cautioned respondent that “failure to

comply with [the] Order may result in the imposition of further sanctions,

including disbarment.”

      In response to the en banc order, respondent filed on November 11, 2008 a

pleading captioned “Declaration of His Intentionally Contemptuous Non-

Compliance with the Court’s Order of 11/07/08.”             In this “Declaration,”

respondent advised the en banc federal court that “it may as well disbar him,

forever, because he has no intention of ever complying” with the requirements of

the suspension order. Indeed, respondent added, he would submit to the anger

management classes required by the en banc order “only upon the condition that

each Member of the Court first complete ‘charm school.’”               Respondent’s

“Declaration” was subsequently stricken from the court record as a violation of the

                                         5
express terms of the en banc order, i.e., the filing of a pleading without first paying

all outstanding monetary sanctions imposed against him and without first obtaining

a court order authorizing the filing.



                  Count II – The Second Federal Court Complaint

      In December 2008, Chief Judge Sarah Vance lodged a second disciplinary

complaint against respondent with the federal court. The complaint arose out of

the “openly contemptuous statements” by respondent in his November 11, 2008

“Declaration,” which were alleged to constitute further willful violations by

respondent of both the en banc suspension order and the Rules of Professional

Conduct, as well as the following additional matters:

•     On November 12, 2008, respondent had his legal secretary hand-deliver
      three returns of service to the clerk of court to be filed in connection with a
      lawsuit respondent filed against Judge Duval.

•     On November 13, 2008, respondent faxed a letter to the clerk of court
      requesting that transcripts of his disciplinary proceedings be placed on
      PACER to make the public aware of the federal court’s “judicial and
      professional misconduct.”

•     On November 17, 2008, respondent hand-delivered a document to the
      chambers of Judge Vance, in which he requested records reflecting how
      each member of the federal court voted in connection with his disciplinary
      hearing. The document further states, “I really would like to know precisely
      what kind of ‘Kool Aid’ you and Judge Lemelle have been drinking.
      Whatever you do, please keep it away from the other Judges, ...”
      Respondent sent a copy of this letter to each member of the federal court.

•     On November 19, 2008, respondent sent a facsimile of his November 17,
      2008 letter to Judge Vance’s chambers. The cover letter of the fax,
      addressed to the “‘Honorable’ Sarah S. Vance,” states, “You and the other
      ‘Black Robes’ at 500 Poydras Street are denying me and my clients due
      process of law, and in the process violating 28 U.S.C. § 452, which is
      criminalized by 18 U.S.C. § 242. None of you enjoys immunity from
      criminal acts.”

•     On November 20, 2008, respondent hand-delivered to the clerk of court a
      motion styled “Plaintiff’s Pro Se Motion for Leave to File Pleadings” in
      connection with his lawsuit against the State of Louisiana and other
      defendants. The motion restates that the en banc suspension order is a
      “violation of 28 U.S.C. § 452, which is criminalized by 18 U.S.C. § 242.”


                                          6
      Respondent attached to his filing a motion to compel and a memorandum
      opposing a motion to dismiss filed by two of the defendants.

Each of these documents was alleged to violate the en banc suspension order, as

well as Rules 3.4(c) and 3.5(d) of the Rules of Professional Conduct. In addition,

respondent’s submissions dated November 13, 19, and 20, 2008 were alleged to

contain baseless allegations of criminal or unprofessional conduct by federal

judges, in violation of Rule 8.2(a), which prohibits a lawyer from making a

statement that the lawyer knows to be false or with reckless disregard as to its truth

or falsity concerning the integrity of a judge.

      Finally, the en banc order also required respondent to notify each of his

clients in any case pending in the Eastern District of the en banc order, and to

certify his compliance with the notification requirement within twenty days.

Respondent was alleged to have violated the en banc order and Rule 3.4(c) by

failing to certify to the Chief Judge in writing that he complied with the

notification requirement within the allotted time.

      Judge Vance’s complaint was referred to Judge Lemelle to conduct

proceedings and to submit findings and recommendations to the federal court en

banc regarding what action, if any, should be taken against respondent. At the

same time, respondent was ordered to show cause why discipline, including

disbarment, should not be imposed. In February 2009, after receiving respondent’s

response to the show cause order, Judge Lemelle submitted his findings and

recommendations to the en banc federal court. Respondent was then given an

opportunity to file objections to Judge Lemelle’s report, but he did not respond.

      On March 4, 2009, the federal court en banc issued an order adopting Judge

Lemelle’s findings that respondent violated the Rules of Professional Conduct as

alleged in the complaint filed against him. The federal court en banc ordered that

respondent be disbarred from practicing law before that court.            During the


                                           7
disbarment period, respondent may not file pleadings or documents in any

proceeding before the federal court (whether existing or sought to be initiated,

including as a pro se litigant) without first paying all outstanding monetary

sanctions imposed against him and without first obtaining a judge’s permission to

do so. Respondent is also required to notify all clients of the en banc order, and to

certify his compliance to the Chief Judge within twenty-eight days. Respondent is

eligible to file a petition for reinstatement after the fifth year of disbarment, subject

to his fulfillment of certain conditions set forth in the en banc order.5



                               Count III – The McKernan Matter

          In December 2008, attorney Jerry McKernan 6 filed a complaint against

respondent after he and all other counsel in the Katrina class action cases received

an e-mail from respondent containing racially offensive statements. The DCAH

alleges that by sending this e-mail to the Plaintiffs’ Liaison Counsel, respondent

knowingly violated the November 7, 2008 en banc order of the United States

District Court and violated the following provisions of the Rules of Professional

Conduct: Rules 8.4(a), 8.4(c), and 8.4(d).



                                 Count IV – The E-Mail Matters

          Over the course of several months between March and July 2009,

respondent sent numerous e-mails to the DCAH in which he threatened frivolous

civil rights and RICO lawsuits and used racial slurs, obscenities, and other

unprofessional and discourteous language. The slurs and obscenities were directed

to DCAH, opposing counsel, former Chief Justice Catherine Kimball, and Chief

Disciplinary Counsel Charles Plattsmier. The DCAH alleges that by sending these

5
    These are generally the same conditions as were set forth in the earlier suspension order.
6
    Mr. McKernan died on April 20, 2012.


                                                   8
e-mails, respondent violated the following provisions of the Rules of Professional

Conduct: Rules 3.1, 8.4(a), 8.4(c), and 8.4(d).



                   Count V – The Unauthorized Practice of Law Matter

         On July 15, 2009, while respondent was suspended from the practice of law,

he filed a pleading captioned “Defendant’s Memorandum in Opposition to

Plaintiff’s Motion for Entry of Default Judgment” in the matter entitled “In re

Ocean-Oil Expert Witness, Inc. v. O’Dwyer,” bearing Docket Number 07-3129(B)

in the United States District Court for the Eastern District of Louisiana. The

motion was filed under the signature of respondent’s cousin, attorney Joseph W.P.

Hecker,7 and contained disparaging and racially offensive language. When Chief

Disciplinary Counsel Charles Plattsmier submitted an inquiry to Mr. Hecker

regarding this pleading, respondent acknowledged by mail that he had written the

pleading, took “full responsibility for the content of the language” in the pleading,

and acknowledged that he had signed the pleading in the name of his cousin. The

letter addressed to Mr. Plattsmier was replete with foul and obscene language.

         The DCAH alleges that respondent’s conduct violates the following

provisions of the Rules of Professional Conduct: Rules 3.1, 5.5(a) (engaging in the

unauthorized practice of law), 8.4(a), 8.4(c), and 8.4(d).



                                Count VI – The Lemelle Letter

         On July 27, 2009, respondent filed with the United States District Court for

the Eastern District of Louisiana a letter in which he used racially demeaning,

openly contemptuous, and derogatory language toward Judge Ivan Lemelle. As a

result of this correspondence, the court issued an order barring respondent’s access

to the federal courthouse at 500 Poydras Street in New Orleans.
7
    Mr. Hecker died on April 24, 2012.


                                             9
      The DCAH alleges that respondent’s conduct violates the following

provisions of the Rules of Professional Conduct: Rules 3.4(c), 3.5(d), and 8.2(a).



                    Count VII – The Interim Suspension Matter

      Respondent was notified of his March 30, 2009 interim suspension by e-

mail, facsimile transmission, and certified mail.     He was also notified of his

obligation under Supreme Court Rule XIX, § 26 to notify all clients, adverse

parties, and opposing counsel of his suspension and his disqualification to act as a

lawyer after the effective date of the court’s order, and to return client property,

refund unearned fees, and withdraw from pending representations.           To date,

respondent has failed to file the required affidavit of compliance, pursuant to Rule

XIX, § 26(H), or otherwise inform the court that he has provided the required

notifications.

      The DCAH alleges that respondent’s conduct violates Rule 8.5(a) (a lawyer

admitted to practice in this jurisdiction is subject to the disciplinary authority of

this jurisdiction) of the Rules of Professional Conduct.



                         Count VIII – The Criminal Matter

      On January 29, 2010, respondent sent an e-mail to the United States

Bankruptcy Court for the Eastern District of Louisiana. At the time of the e-mail,

respondent was the debtor in bankruptcy proceedings pending before Bankruptcy

Judge Jerry Brown. The apparent purpose of respondent’s e-mail was to obtain

leave from Judge Brown to pay for his anti-depressant medication out of his most

recent Social Security check. The full text of respondent’s e-mail is as follows:

             Well, please convey to Judge Brown my belief that he
             can “try” to protect the CRIMINALS Duval, Lemelle and
             Dennis, but he can’t protect them from themselves, and
             the “damage” is already done. As is the case with Judge
             Porteous, their impeachment is “just a matter of time.”

                                         10
             Also convey to Judge Brown a reminder that I have been
             totally without money since the weekend of January 8, 9,
             and 10, and that I have been without my anti-depressant
             medication, for which I have sought leave to pay
             Walgreen’s from my most recent Social Security check,
             since last weekend. I could not sleep last night, which I
             attribute to the effects of abruptly stopping my
             medication on Sunday, the 24th (my pills “ran out,” and I
             have no money to purchase more). Maybe my creditors
             would benefit from my suicide, but suppose I become
             “homicidal?” Given the recent “security breach” at
             500 Poydras Street, a number of scoundrels might be
             at risk if I DO become homicidal. Please ask His
             Honor to consider allowing me to refill my prescription
             at Walgreen’s, and allowing me to pay them, which is a
             condition for my obtaining a refill. Please communicate
             this missive to creditors and their counsel. Thank you.
             [Emphasis added.]

An employee of the Bankruptcy Court contacted the U.S. Marshals after receiving

respondent’s e-mail.     Several hours later, respondent was taken into custody

outside his home, at which time a loaded pistol was recovered from his possession.

He was subsequently charged with the crime of interstate communications of a

threat to injure another, in violation of 18 U.S.C. § 875.

      The DCAH alleges that respondent’s conduct violates the following

provisions of the Rules of Professional Conduct: Rules 3.4(c), 3.5(d), 8.2(a),

8.4(b), 8.4(c), and 8.4(d).



                        DISCIPLINARY PROCEEDINGS

      In November 2008, the Office of Disciplinary Counsel opened an

investigative file concerning respondent’s conduct. Because respondent had filed

suit against Chief Disciplinary Counsel Charles Plattsmier and members of his

staff, Mr. Plattsmier recused his office from handling the matter and this court

appointed DCAH Mark Dumaine. On March 24, 2009, the DCAH filed a motion

in this court seeking respondent’s immediate interim suspension for threat of harm

to the public. Respondent filed no response to the motion. On March 30, 2009, we


                                          11
granted the motion and placed respondent on immediate interim suspension. In re:

O’Dwyer, 09-0670 (La. 3/30/09), 6 So. 3d 744 (Kimball, C.J., recused).

       In February 2010, the DCAH filed formal charges against respondent as set

forth above. In addition to the alleged violations of the Rules of Professional

Conduct, the DCAH also alleged that respondent violated his Lawyer’s Oath and

the Code of Professionalism of the Louisiana Supreme Court.                      The DCAH

recommended permanent disbarment for respondent’s misconduct.

       At respondent’s request, the disciplinary proceedings were stayed pending

the disposition of the federal criminal charge against him for sending a threatening

interstate communication to the United States Bankruptcy Court for the Eastern

District of Louisiana. In September 2011, the United States Fifth Circuit Court of

Appeals affirmed the dismissal of the indictment by the district court on the ground

that respondent’s speech was not a true threat toward the bankruptcy court and,

therefore, was protected by the First Amendment. 8 United States v. O’Dwyer, 443

Fed. Appx. 18 (5th Cir. 2011) (unpublished).

       Thereafter, the stay of the disciplinary proceedings was lifted and respondent

filed an answer to the formal charges denying any misconduct as charged by the

DCAH. He also pleaded various defenses to the allegations contained in the

formal charges and demanded strict proof on each charge. For the next three years,

pre-hearing and evidentiary issues (mostly raised by respondent) were ruled upon

by the hearing committee, and occasionally by the disciplinary board and this

court. The formal charge matter was finally set for hearing in November 2014.




8
  The Fifth Circuit concluded that based upon the language of respondent’s e-mail, “and in light
of his documented history of using coarse and hyperbolic language in prior court proceedings,
that no reasonable jury could find that O'Dwyer’s communication constitutes a true threat.”


                                              12
                                  Formal Hearing

      Respondent represented himself at the November 2014 hearing without

benefit of counsel.    Both respondent and the DCAH introduced volumes of

documentary evidence. Respondent called Karl Florian Buchler as a witness (via

telephone) and testified on his own behalf and on cross-examination by the DCAH.

Additionally, the parties entered into various stipulations concerning the testimony

of witnesses who were not called.



                             Hearing Committee Report

      After considering the evidence and testimony presented at the hearing, the

hearing committee adopted the factual findings of the federal court in its en banc

order of November 7, 2008, as well as the factual findings of Judge Lemelle in his

findings and recommendations issued on October 8, 2008. The committee also

adopted the factual findings of the federal court in its en banc order of disbarment

issued on March 4, 2009, as well as the factual findings of Judge Lemelle in his

report and recommendation issued on February 10, 2009.               In addition, the

committee made the following factual findings:

      On December 10, 2008, following his initial suspension from practice in the

federal district court, respondent sent an e-mail to Plaintiffs’ Liaison Counsel in the

Katrina Levee Breaches litigation.       This e-mail contained racially offensive

statements.

      On March 25, 2009, respondent sent an e-mail to DCAH in response to the

petition for interim suspension for threat of harm to the public filed by DCAH. In

the e-mail, respondent threatened to file frivolous civil rights and RICO lawsuits

and used unprofessional language towards DCAH, which demeaned a race of

people.



                                          13
      On March 27, 2009, respondent sent an e-mail to DCAH in which he had

attached a copy of a civil rights lawsuit filed against Chief Disciplinary Counsel

Charles Plattsmier, thereby threatening similar frivolous lawsuits against DCAH.

This e-mail also contained racial slurs and other obscenities.

      On March 30, 2009, respondent confirmed his receipt by mail of the court’s

order of interim suspension by replying to the court’s Chief Deputy Clerk, and

copying DCAH, that the Court was a “bunch of pigs” and “gutless dogs,” and

referred to then-Chief Justice Kimball with a sexual and offensive nickname.

      On April 8, 2009, respondent sent an e-mail to DCAH denying the use of

racially disparaging terms, yet including such terms along with other offensive

terms, in this e-mail. Later the same day, he notified DCAH that he was a “pimp,”

a “puppet,” an “Uncle Tom,” and an “OREO.”

      On April 14, 2009, respondent sent an e-mail to DCAH with only a subject

line using the same objectionable terms. Later the same day, respondent notified

DCAH by e-mail that “I Just Can’t Help Myself” and then launched into a string of

racially offensive and obscene terms.

      On April 15, 2009, respondent advised by e-mail sent to DCAH that he had

developed yet another nickname for him. This nickname was intended to be

equally offensive. Later that same day, respondent offered by e-mail to substitute a

new offensive nickname for the prior offensive nickname.

      On April 26, 2009, respondent e-mailed DCAH and used a string of racially

offensive and obscene terms to communicate his message.

      On April 27, 2009, respondent threatened by e-mail a frivolous civil rights

complaint against DCAH and suggested that counsel examine similar pleadings

respondent had already filed. He also referred to opposing counsel in these other

proceedings as “scum” and “vermin.”



                                         14
         On April 28, 2009, respondent threatened and advised DCAH via e-mail of

the frivolous claims respondent would seek, including criminal sanctions for

“misprision of a felony and accessory-after-the-fact.” This e-mail also contained

racial and other derogatory terms for DCAH, Justice Kimball, and Mr. Plattsmier.

         On July 9, 2009, respondent sent an e-mail to DCAH to advise that he had

been thinking about him and about a “new one” for him. He then continued with a

racially offensive and crude message.

         On July 15, 2009, respondent filed under the signature of his cousin, Joseph

W.P. Hecker, a pleading captioned “Defendant’s Memorandum in Opposition to

Plaintiff’s Motion for Entry of Default Judgment” in the matter entitled “In re:

Ocean-Oil Expert Witness, Inc. v. O’Dwyer,” C.A. No. 07-3129(B), United States

District Court for the Eastern District of Louisiana. This memorandum contained

disparaging and racially offensive remarks about Judge Lemelle. When Chief

Disciplinary Counsel Plattsmier made inquiry into this pleading of Attorney

Hecker, respondent acknowledged by mail that he took “full responsibility for the

content of the language” and noted that the “language was mine” in the pleading.

He further claimed that he had signed the pleading in the name of his cousin, Mr.

Hecker, with Mr. Hecker’s permission. The letter addressed to Mr. Plattsmier was

replete with foul and obscene language. These acts, which included the drafting

and signing of a legal motion for filing in federal court, were committed while

respondent was interimly suspended from the practice of law.

         On July 27, 2009, in open contempt of the district court’s disbarment order,

respondent caused to be hand delivered to Judge Lemelle a handwritten note,

which he attached to a ruling by Judge Lemelle in a proceeding to which he was a

party.     In the note, he used racially demeaning, openly contemptuous, and

derogatory terms towards Judge Lemelle. As a result of the correspondence, the



                                          15
federal court issued an order barring respondent’s access to the federal courthouse

at 500 Poydras Street, New Orleans, Louisiana.

      Respondent was notified of his March 30, 2009 interim suspension by the

Louisiana Supreme Court by e-mail, facsimile transmission, and certified mail. He

was also notified of his obligations under Supreme Court Rule XIX, § 26. The

record in this matter shows that respondent has not filed the required affidavit

demonstrating compliance with his obligations under Rule XIX, § 26.

      On January 29, 2010, respondent sent an e-mail to the United States

Bankruptcy Court for the Eastern District of Louisiana. The e-mail read: “Maybe

my creditors would benefit from my suicide but suppose I become ‘homicidal?’

Given the recent ‘security breach’ at 500 Poydras Street, a number of scoundrels

might be at risk if I do become homicidal.” On the same day, respondent was

taken into custody, and a loaded pistol was recovered from his possession. He was

indicted and charged with the crime of interstate communications of a threat of

injury to another pursuant to 18 U.S.C. § 875. The indictment was later dismissed

by the federal district court. This ruling was upheld by the United States Fifth

Circuit Court of Appeals on September 27, 2011.

      Respondent has complied with none of the conditions surrounding the

suspension and subsequent disbarment imposed upon him in federal court.

      Instead of addressing what forms the basis of these formal charges –

respondent’s conduct during the Katrina litigation and his conduct during the

disciplinary proceeding at hand – respondent instead has focused primarily on what

he believes to be a conspiracy theory surrounding his arrest on September 20, 2005

and the “secret representation of the State” by Calvin Fayard and others in the

Katrina litigation for an undetermined period of time prior to August 27, 2007.

      Despite being disbarred from practicing in federal court and subsequently

interimly suspended from the practice of law by the Louisiana Supreme Court,

                                        16
respondent failed to change his unprofessional behavior before the hearing

committee.

      Based on the foregoing factual findings, the committee determined that

respondent violated the Rules of Professional Conduct as alleged in the formal

charges, except that the committee did not find a violation of Rule 3.3 in

connection with Judge Duval’s disclosure of his relationship with Mr. Fayard.

Further, the committee did not find a violation of Rule 8.4(b) in connection with

the federal criminal charge against respondent for sending a threatening interstate

communication to the Bankruptcy Court.

      The committee determined that respondent violated duties owed to his

clients, the public, the legal system, and the profession. His conduct was knowing

and intentional and caused significant actual injury.    Respondent misused the

resources of the federal court and of the disciplinary agency by filing frivolous,

harassing, non-meritorious, or otherwise inappropriate submissions. The federal

court, the Louisiana Supreme Court, and the disciplinary agency had to devote

their finite resources to the consideration of respondent’s vexatious claims and

submissions. Pursuant to the ABA’s Standards for Imposing Lawyer Sanctions,

the baseline sanction in this matter is disbarment.

      The committee found the following aggravating factors are present: a

dishonest or selfish motive, a pattern of misconduct, multiple offenses, refusal to

acknowledge the wrongful nature of the conduct, substantial experience in the

practice of law (admitted 1971), and indifference to making restitution.       The

committee found that in mitigation, respondent has no prior disciplinary record and

suffers from personal or emotional problems.

      Notwithstanding that the applicable baseline sanction is disbarment, the

committee determined that an upward deviation to permanent disbarment is

warranted in this matter. Guideline 8 of Appendix E of Supreme Court Rule XIX

                                          17
states that permanent disbarment may be imposed when a lawyer engages in the

unauthorized practice of law “during the period of time in which the lawyer is

suspended from the practice of law or disbarred.” The record is clear that on July

15, 2009, after his March 30, 2009 interim suspension, respondent engaged in the

unauthorized practice of law when he caused a pleading to be filed in federal court

under the signature of his cousin, Joseph W.P. Hecker.            When the Chief

Disciplinary Counsel submitted an inquiry to Mr. Hecker regarding this pleading,

respondent acknowledged by mail that he had written the pleading, took “full

responsibility for the content of the language” in the pleading, and acknowledged

that he had signed the pleading in the name of his cousin, purportedly with his

permission.    Such conduct constitutes the unauthorized practice of law and

squarely falls under the parameters of Guideline 8.

      Moreover, respondent’s conduct throughout the Katrina litigation in federal

court and during the disciplinary proceeding warrants permanent disbarment.

Respondent was given the opportunity for readmission by the federal court if he

complied with the conditions set out by the en banc district court in its orders of

November 7, 2008 and February 10, 2009, but respondent was defiant in his failure

to comply. In this matter, respondent has continued for ten years his pattern of

flagrant disregard and contempt for the entire process; he even admitted at the

hearing to filing “intentionally contemptuous pleadings.”

      The committee concluded:

              Respondent may be compared to the child who is sorry
              he got caught but not sorry for the infraction.
              Respondent has shown that when confronted with his
              own reckless and irresponsible, offensive and
              unprofessional words and deeds, he may on occasion
              apologize. But time and time again he has returned to his
              old ways with claims of great conspiracies, kangaroo
              courts, scorched earth pleadings and reckless use of
              insulting terms and derogatory language.

                                       ***

                                         18
Though Respondent has testified that he is “going to try
to be a changed man” and stated “I believe myself to be a
changed” man, his actions belie his self-assessment.
Respondent fails to acknowledge what the pleadings,
orders, testimony and choice of language clearly
demonstrate (even to non-medical or mental health
professionals) that his anger bordering at times on rage
[is] a serious concern for this hearing committee. For
example, the transcript from the hearing held by this
Committee on June 5, 2012 concerning Respondent’s
Motion for Disqualification reflects that Respondent had
to be admonished for brandishing about his shillelagh, his
action clearly inappropriate for a disciplinary proceeding.
Anger management has [been] previously recommended
but never pursued by the Respondent. The zeal with
which he [represented] clients for more than forty years
in his practice has now morphed into an anger that
impairs his ability to act rationally and professionally as
an attorney representing himself, his clients and the
profession.

From the first pleading to his first comments in his
opening statement at the hearing, Respondent has been
focused on Katrina. At the beginning of the hearing,
the Respondent stated: “The case today is a
referendum on the victims of the Katrina Litigation.”
Like so many others, Respondent testified that his life in
the years post-Katrina “has been hell for me.” His
passion for the Katrina litigants is palpable but so too is
his unquenchable desire to find conspiracy at every turn.
Respondent admits to being “emotionally involved.”
However, the fact that in a three hundred thirty-one (331)
page transcript of the daylong hearing the word “Katrina”
appears eighty-three (83) times (more than any other
substantive word) demonstrates his obsession and
inability to focus on the matter that was before the
hearing committee. It was not lost on this committee that
the only witness called by Respondent to testify was on
the issue of the Katrina litigation and how he behaved in
that litigation.

In conclusion, this Committee finds that Respondent’s
actions show his egregious lack of respect for the
authority of the federal courts, the Louisiana Supreme
Court, and the disciplinary authorities of this State. His
conduct also shows his complete disregard for both the
Lawyer’s Oath and the Code of Professionalism of this
State. Such conduct will not be tolerated by this
Committee. Respondent’s conduct, as well as his act of
engaging in the unauthorized practice of law during his
interim suspension, mandates this Committee to
recommend that he be permanently disbarred from the

                            19
             practice of law. [Emphasis in original; internal footnotes
             omitted.]

      Respondent filed an objection to the hearing committee’s report and

recommendation of discipline.      Respondent also objected to the committee’s

recommendation that he be assessed with the costs of this matter. The hearing

committee chair denied the objection to costs as untimely filed.



                       Disciplinary Board Recommendation

      After review, the disciplinary board determined that the hearing committee’s

factual findings are supported by the record and are not manifestly erroneous. As

such, the board adopted same. The board also determined that the committee

correctly applied the Rules of Professional Conduct and adopted the committee’s

findings that respondent violated the rules as follows:

      Rule 1.4(a)(3) – This rule states that “a lawyer shall keep the client

reasonably informed about the status of the matter.” The record shows that on

February 22, 2008, Judge Duval issued an order denying respondent’s motion to

disqualify, and further ordered that copies of the ruling be provided to respondent’s

named clients. Respondent not only failed to provide his named clients with

copies of Judge Duval’s order, he filed a “declaration” stating that the court “does

not have the authority to require him to comply with such an order, which

constitutes an unwarranted intrusion into the relationship between him and his

clients, which is none of the Court’s business.” By his refusal to inform his clients

of the status of their legal matter, the board found respondent violated Rule

1.4(a)(3).

      Rule 3.1 – This rule states, in pertinent part, that “a lawyer shall not bring or

defend a proceeding, or assert or controvert an issue therein, unless there is a basis

in law and fact for doing so that is not frivolous, which includes a good faith


                                         20
argument for an extension, modification or reversal of existing law.”         Here,

respondent brought and asserted frivolous actions. Beginning with the filing of his

initial petition on September 19, 2005 in the Katrina class action litigation, and

continuing thereafter, respondent filed pleadings containing unsupported

allegations filed against a multitude of governmental agencies, elected officials,

and others, under a litany of federal and state laws. His initial petition was a 56-

page, sometimes illegible, handwritten complaint full of inappropriate and

“irrelevant rhetoric,” as described by Judge Duval in his order and reasons issued

on July 19, 2006. Later, respondent filed complaints against federal, state, and

local governmental defendants and others, under the general maritime law, as well

as numerous state and federal environmental and other provisions of law without

providing adequate factual bases.        Despite repeated warnings, respondent

continued to employ what Judge Duval had described as a “buckshot” approach to

pleading in federal court.

      In addition, respondent violated Rule 3.1 when he threatened sanctions

against opposing counsel. Without providing any factual support, he alleged that

attorney Michael Riess had destroyed evidence; that lawyers with the Louisiana

Department of Justice would commit obstruction of justice and suborn perjury; and

that lawyers for the Washington Group International had lied and misrepresented

facts at a hearing. The pleadings show that these allegations had no basis in fact

and were frivolous.

      Furthermore, respondent also violated Rule 3.1 by his actions subsequent to

the initiation of disciplinary proceedings by the DCAH. Rather than responding to

the petition for interim suspension in an appropriate manner, respondent sent a

series of vulgar and racist e-mail messages to the DCAH, threatening to advance

frivolous civil rights, RICO, and numerous other claims. He also made threats and



                                        21
asserted baseless claims against Judge Lemelle, the justices of this court, Chief

Disciplinary Counsel Plattsmier, the DCAH, and others.

      Based on the foregoing, the board found the record supports the conclusion

that respondent violated Rule 3.1.

      Rule 3.4(c) – This rule provides that “a lawyer shall not knowingly disobey

an obligation under the rules of a tribunal, except for an open refusal based on an

assertion that no valid obligation exists.” Respondent refused to comply with

Judge Duval’s February 22, 2008 order, repeatedly ignored warnings that the

wholesale listing of jurisdictional bases without factual support would not be

tolerated, and insisted on using inappropriate language after being sanctioned for

doing so.

      Respondent made plain his intention to disobey an obligation under the rules

of a tribunal when, in response to the November 7, 2008 en banc order of the

federal court suspending him from practice, he filed his motion styled “Ashton

O’Dwyer’s 28 U.S.C. § 1746 Declaration of His Intentionally Contemptuous Non-

Compliance with the Court’s Order of 11/07/08 Which is Directed to the Court En

Banc.”      In the filing, respondent declared that “he has no intention of ever

complying” with the order’s requirements that he pay all outstanding monetary

sanctions against him and that he obtain stress and anger management treatment.

He flippantly asserted that he would “agree to submit to … counseling/treatment,

only upon the condition that each Member of the Court first complete ‘charm

school.’” Respondent concluded by stating that “the Court en banc is invited to

disbar Respondent, forever.”

      Despite the express terms of the November 7, 2008 en banc order placing

him on suspension, respondent continued mailing, faxing, and hand delivering

documents to the federal court and to individual judges without first paying his

outstanding monetary sanctions, or obtaining permission from a member of the

                                        22
court, in violation of the terms of the order. On July 27, 2009, in open contempt of

the March 4, 2009 order of disbarment, respondent caused to be hand delivered to

Judge Lemelle a handwritten note containing an outrageous racial slur directed at

the judge, resulting in the court’s issuance of an order barring respondent from

entering the federal courthouse.

      Based on the foregoing, the board found the record supports the conclusion

that respondent violated Rule 3.4(c).

      Rule 3.5(d) – This rule states that “a lawyer shall not engage in conduct

intended to disrupt a tribunal.”        The record is replete with examples of

respondent’s intent to disrupt proceedings in federal court through his

unprofessional, profane, threatening, and racially offensive communications and

pleadings.

      As previously noted, leading up to, during, and since his disbarment from

practice in federal court, respondent repeatedly ignored court orders and

admonitions by filing unsupported and duplicative pleadings, using offensive and

abusive language. He challenged the authority, competency, and integrity of the

federal court, stating that the court’s actions were “disingenuous” and done for an

“illicit” purpose. Respondent filed the previously mentioned “declaration” stating

that an issue was “none of the court’s business.” He made unsupported and

inflammatory allegations regarding the conduct of other attorneys, using terms

such as “corrupt,” “anointed,” and “sleeping with the devil.” Indeed, he openly

stated his contempt for the federal court and declared that he had no intention of

ever complying with its order of suspension, and set about on a course of ever

increasing defiance and lack of respect for the orderly administration of justice.

Respondent continued to willfully violate the en banc order and the Rules of

Professional Conduct by sending documents to the federal court without satisfying

the conditions of the order. Then, on July 27, 2009, respondent hand delivered to

                                         23
the federal court the previously mentioned letter addressed to Judge Lemelle

containing profanity and an outrageous racial slur, which led to the issuance of the

order barring his access to the federal courthouse.

      Based on the foregoing, the board found the record supports the conclusion

that respondent violated Rule 3.5(d).

      Rule 4.4(a) – This rule provides that “[i]n representing a client, a lawyer

shall not use means that have no substantial purpose other than to embarrass, delay,

or burden a third person, or use methods of obtaining evidence that violate the

legal rights of such a person.” Respondent engaged in retaliatory attempts to

sanction other attorneys and parties with frivolous motions and accusations. He

sought sanctions against attorney Michael Riess, accusing him of destroying

evidence and implying that he was morally depraved. Respondent’s assertion that

attorneys with the Louisiana Department of Justice would suborn perjury and

obstruct justice was unsupported and appeared to serve no substantial purpose

beyond harassing and embarrassing the state. Similarly, respondent’s motion for

sanctions against Washington Group International, accusing the firm’s counsel of

lying and misrepresenting facts, appeared to be retaliatory in nature. Respondent

openly declared that “no one fires a shot across my bow without getting a

broadside back,” indicating that respondent’s motions for sanctions were motivated

by retaliatory intent.

      Based on the foregoing, the board found the record supports the conclusion

that respondent violated Rule 4.4(a).

      Rule 5.5(a) – This rule provides that “a lawyer shall not practice law in

violation of the regulation of the legal profession in that jurisdiction, or assist

another in doing so.” Respondent was placed on interim suspension by this court

on March 30, 2009. He was suspended from practice in the Eastern District on

November 7, 2008 and was subsequently disbarred by that court on March 4, 2009.

                                         24
Both the en banc order suspending respondent from practice and the order of

disbarment prohibited respondent from filing pleadings or documents in any

Eastern District proceeding, existing or sought to be initiated, including as a pro se

litigant, without first paying monetary sanctions and obtaining an order from a

member of the court.        Further, the disciplinary orders also mandated that

respondent notify his clients of the issuance of the orders and that respondent

certify his compliance to the Chief Judge.

      Although purportedly submitted by attorney Joseph Hecker, respondent’s

cousin, the committee found that respondent drafted and caused to be filed a legal

pleading in which he offered defenses, asserted that the court lacked subject matter

jurisdiction, and sought to disqualify Judge Lemelle. The pleading contained

threatening, disparaging, and racially offensive remarks about Judge Lemelle.

When the Chief Disciplinary Counsel made inquiry into this pleading of Attorney

Hecker, respondent admitted that he had written the pleading, taking “full

responsibility for the content of the language.” Respondent also admitted that he

had signed the pleading in the name of his cousin, allegedly with his cousin’s

permission.

      Respondent’s drafting and signing of the pleading for submission to the

federal court constituted the unauthorized practice of law in violation of Rule

5.5(a). Respondent admitted he drafted the pleading and filed it. At the time he

did so on July 15, 2009, he was on interim suspension by this court and had been

disbarred by the federal court; he was also prohibited from filing pleadings in the

federal court, whether pro se or otherwise. By his actions, he sought to deceive the

federal court by using his cousin’s name as a subterfuge so that he could continue

to draft and file pleadings after he had been disbarred in the Eastern District and

after he had been interimly suspended by this court.



                                         25
      Rule 8.2(a) – This rule provides in pertinent part that “a lawyer shall not

make a statement that the lawyer knows to be false or with reckless disregard as to

its truth or falsity concerning the qualifications or integrity of a judge, adjudicatory

officer or public legal officer...” Respondent repeatedly made unsupported and

reckless statements impugning the integrity of the federal judges. For example,

respondent described the judges or their rulings as “done for an illicit purpose,”

“disingenuous,” or “the fix is in,” calling into question the integrity of the court.

Based on the foregoing, the board found the record supports the conclusion that

respondent violated Rule 8.2(a).

      Rules 8.4(a)(c)(d)(g) and 8.5(a) – Rule 8.4 states that it is professional

misconduct for a lawyer to (a) violate or attempt to violate the Rules of

Professional Conduct, knowingly assist or induce another to do so, or do so

through the acts of another, (c) engage in conduct involving dishonesty, fraud,

deceit, or misrepresentation, (d) engage in conduct that is prejudicial to the

administration of justice, and (g) threaten to present criminal or disciplinary

charges solely to obtain an advantage in a civil matter. Rule 8.5(a) subjects a

lawyer admitted to practice in this jurisdiction to the disciplinary authority of the

jurisdiction.

      Respondent clearly engaged in conduct involving dishonesty, fraud, deceit,

and misrepresentation by his unrelenting misuse and abuse of the legal system,

filing frivolous pleadings containing unsupported and inflammatory allegations,

misrepresenting the conduct of opposing counsel, using offensive, racist, and

vulgar language, and impugning the integrity of the judiciary and disciplinary

authorities. Respondent acted with deceit when he sought to mislead the federal

court by using his cousin’s name as a ploy so that he could continue to file

pleadings after he had been disbarred from practice in the Eastern District and after

he had been placed on interim suspension by this court. He hurled threats of civil,

                                          26
criminal, and disciplinary proceedings at judges, opposing counsel, and

disciplinary authorities.   Furthermore, though respondent was notified of his

obligations under Supreme Court Rule XIX, § 26, relative to his duties to notify

clients, co-counsel, and opposing counsel of his status and contact information, he

failed to do so in violation of Rule 8.5(a).

      Based on the foregoing, the board found the record supports the conclusion

that respondent violated Rules 8.4(a)(c)(d)(g) and 8.5(a).

      The board likewise adopted the committee’s conclusion that respondent did

not violate Rules 3.3 and 8.4(b). The board agreed that there was not clear and

convincing evidence that respondent misrepresented facts regarding certain

disclosures made by Judge Duval regarding the judge’s relationship with attorney

Calvin Fayard, and therefore found that he did not violate Rule 3.3. The board also

noted that there was no violation of Rule 8.4(b) in that the United States Fifth

Circuit Court of Appeals upheld the dismissal of the indictment against respondent

for the crime of interstate communications of a threat to injure another.

      The board determined that respondent violated duties owed to his clients, the

public, the legal system, and the profession.        His conduct was knowing and

intentional, and caused significant actual injury.        Addressing his frivolous,

harassing, and inappropriate submissions and his continuing base and

unprofessional behavior has required substantial and unnecessary expenditures of

the resources of the federal court, opposing parties, and the disciplinary system.

His outrageous conduct is the type that undermines the public’s confidence in the

legal system and the legal profession.          The applicable baseline sanction is

disbarment.

      The board found the following aggravating factors are supported by the

record: a dishonest or selfish motive, a pattern of misconduct, multiple offenses,

refusal to acknowledge the wrongful nature of the conduct, substantial experience

                                           27
in the practice of law, and indifference to making restitution. The board found the

following mitigating factors are supported by the record: absence of a prior

disciplinary record and personal or emotional problems.

      Although the baseline sanction in this matter is disbarment, the board agreed

with the hearing committee that permanent disbarment is warranted pursuant to

Guideline 8 of the permanent disbarment guidelines. Moreover, the board found

the record contains evidence of conduct so egregious that nothing less than

permanent disbarment would be appropriate:

             A review of only a few of the vast number of pleadings,
             email messages and letters authored by Respondent and
             the vile, racist and threatening language therein,
             illustrates that Respondent must be permanently
             disbarred. Respondent has shown [a] pattern of flagrant
             disregard and contempt for the legal system and the
             disciplinary process. His conduct has resulted in a huge
             burden on the time and resources of the federal court,
             opposing counsel, and the disciplinary system. He must
             not be allowed to continue to tarnish the image of the
             legal profession and undermine the public’s confidence
             in the legal system. It is abundantly clear he does not
             possess the moral fitness to hold a license to practice law
             in this state, and should not be allowed the opportunity to
             return to the practice of law in the future.

      Based on this reasoning, the board recommended that respondent be

permanently disbarred. The board also recommended that respondent be assessed

with all costs and expenses of the disciplinary proceeding.

      Respondent filed an objection to the disciplinary board’s recommendation.

Accordingly, the case was docketed for oral argument pursuant to Supreme Court

Rule XIX, § 11(G)(1)(b).



                                   DISCUSSION

      Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). Consequently, we act as triers of fact and conduct an

independent review of the record to determine whether the alleged misconduct has

                                         28
been proven by clear and convincing evidence.                 In re: Banks, 09-1212 (La.

10/2/09), 18 So. 3d 57. While we are not bound in any way by the findings and

recommendations of the hearing committee and disciplinary board, we have held

the manifest error standard is applicable to the committee’s factual findings. See

In re: Caulfield, 96-1401 (La. 11/25/96), 683 So. 2d 714; In re: Pardue, 93-2865

(La. 3/11/94), 633 So. 2d 150.

       The voluminous record of this matter clearly supports the well-reasoned

factual findings of the hearing committee.             It suffices to say the undisputed

evidence presented by the DCAH, the majority of which consisted of respondent’s

own pleadings and other communications to courts, lawyers, and the disciplinary

agency, establishes a panoply of serious professional violations. Among other

things, respondent unquestionably violated Rule 3.1 by asserting frivolous actions,

including bringing baseless proceedings against the DCAH. Similarly, he engaged

in retaliatory conduct against other attorneys and parties in violation of Rule 4.4(a).

He violated Rule 3.4(c) by knowingly and intentionally disobeying orders of the

federal court. Additionally, he violated Rule 3.5(d) by disrupting proceedings in

federal court through his unprofessional and racially offensive communications

and pleadings.

       Finally, we find the record supports the hearing committee’s determination

that respondent engaged in the unauthorized practice of law in violation of Rule

5.5(a) based on the filing of a pleading in federal court after respondent was

already disbarred in that court. Although this pleading was purportedly submitted

by respondent’s now-deceased cousin, attorney Joseph Hecker, the committee

made a factual finding that respondent drafted the pleading and caused it to be

filed. We cannot say this factual finding is clearly wrong.9


9
 In his brief filed in this court, respondent now disputes his earlier admission, claiming he was
“mistaken” when he stated he signed his cousin’s name to the pleading and now states his
cousin, acting as respondent’s counsel, actually signed the pleading. However, he presents no

                                               29
       Having found evidence of professional misconduct, we now turn to a

determination of the appropriate sanction for respondent’s actions. In determining

a sanction, we are mindful that disciplinary proceedings are designed to maintain

high standards of conduct, protect the public, preserve the integrity of the

profession, and deter future misconduct. Louisiana State Bar Ass’n v. Reis, 513

So. 2d 1173 (La. 1987). The discipline to be imposed depends upon the facts of

each case and the seriousness of the offenses involved considered in light of any

aggravating and mitigating circumstances.               Louisiana State Bar Ass’n v.

Whittington, 459 So. 2d 520 (La. 1984).

       Respondent knowingly and intentionally violated duties owed to his clients,

the public, the legal system, and the profession. His conduct caused significant

injury, including the unnecessary waste of judicial and professional resources.

Disbarment is the baseline sanction for this type of misconduct.                 The record

supports the aggravating and mitigating factors found by the disciplinary board.

       Turning to the issue of an appropriate sanction, we agree that respondent’s

conduct warrants permanent disbarment. Guideline 8 of the permanent disbarment

guidelines suggests that permanent disbarment is appropriate when a lawyer

engages in the practice of law after being suspended or disbarred. As discussed

above, the committee made a factual determination that respondent was

responsible for the drafting and filing of a pleading in federal court after he was

prohibited from practicing law. This conduct meets the requirements of Guideline

8.

       Furthermore, even without reference to the guidelines, we would find

permanent disbarment would be appropriate in this case. It is well settled that the


evidence in support of his assertion. Moreover, regardless of who actually signed the pleading,
the record supports the hearing committee’s finding that the pleading was drafted and submitted
under respondent’s direction in an attempt to avoid the order prohibiting him from practicing
law.


                                              30
guidelines are illustrative in nature and do not constitute an exclusive list of

conduct for which an attorney may be permanently disbarred.               See In re:

Kirchberg, 03-0957 (La.9/26/03), 856 So.2d 1162.

      Respondent’s shocking disregard for his obligations as a member of the bar

of this state demonstrate why he must forfeit any right to ever return to practice.

The   record    is   replete   with   respondent’s   vile   and   racially-derogatory

communications (many of which are too offensive to repeat in this opinion) made

to members of the judiciary and the bar. He has filed unsupported and duplicative

pleadings, using offensive and abusive language, and has made baseless challenges

to the authority, competency, and integrity of the federal court. Respondent has

consistently refused to make any significant attempt to acknowledge the wrongful

nature of his acts, and he continues to portray himself as the “victim” in these

proceedings.

      We have often pointed out we do not impose permanent disbarment lightly.

See In re: Morphis, 01-2803 (La.12/4/02), 831 So. 2d 934. Rather, permanent

disbarment is reserved for those cases where the attorney’s conduct convincingly

demonstrates that he or she does not possess the requisite moral fitness to practice

law in this state.   In re: Petal, 10-0080 (La.3/26/10), 30 So. 3d 728; In re:

Muhammad, 08-2769 (La.3/4/09), 3 So. 3d 458. Even a cursory glance at the

record of these proceedings indicates respondent, through his own words and

actions, has demonstrated with perfect clarity that he does not have the moral

fitness to exercise the privilege of practicing law in this state. In order to protect

the public and maintain the high standards of the legal profession in this state,

respondent must be permanently disbarred.

      Accordingly, we will adopt the board’s recommendation and permanently

disbar respondent.     We will further impose all costs of these disciplinary

proceedings against respondent.

                                          31
                                     DECREE

      Upon review of the findings and recommendations of the hearing committee

and disciplinary board, and considering the record, briefs, and oral argument, it is

ordered that the name of Ashton R. O’Dwyer, Louisiana Bar Roll number 10166,

be stricken from the roll of attorneys and that his license to practice law in the

State of Louisiana be revoked. Pursuant to Supreme Court Rule XIX, § 24(A), it is

further ordered that respondent be permanently prohibited from being readmitted

to the practice of law in this state. All costs and expenses in the matter are

assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1,

with legal interest to commence thirty days from the date of finality of this court’s

judgment until paid.




                                         32